       Case:1:17-cv-00151-BLW
      Case    19-35017, 07/09/2019, ID: 11358078,
                                 Document         DktEntry:
                                           206 Filed        95, Page
                                                     07/09/19    Page11ofof22




                  UNITED STATES COURT OF APPEALS                        FILED
                          FOR THE NINTH CIRCUIT                           JUL 9 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
ADREE EDMO, AKA Mason Edmo,                    No.    19-35017

              Plaintiff-Appellee,              D.C. No. 1:17-cv-00151-BLW
                                               District of Idaho,
 v.                                            Boise

CORIZON, INC.; et al.,                         ORDER

              Defendants-Appellants,

and

IDAHO DEPARTMENT OF
CORRECTIONS; et al.,

              Defendants.


ADREE EDMO, AKA Mason Edmo,                    No.    19-35019

              Plaintiff-Appellee,              D.C. No. 1:17-cv-00151-BLW

 v.

IDAHO DEPARTMENT OF
CORRECTIONS; et al.,

              Defendants-Appellants,

and

CORIZON, INC.; et al.,

              Defendants.
           Case:1:17-cv-00151-BLW
          Case    19-35017, 07/09/2019, ID: 11358078,
                                     Document         DktEntry:
                                               206 Filed        95, Page
                                                         07/09/19    Page22ofof22




Before: McKEOWN and GOULD, Circuit Judges, and LASNIK,* District Judge.

      Defendant-Appellants’ Joint Motion to Supplement the Record on Appeal

(Dkt. 92) is GRANTED IN PART AND DENIED IN PART. The motion is

granted with respect to Exhibit A—the transcript of the January 30, 2019

telephonic status conference—because that transcript is currently unavailable on

the district court docket. See Dist. Ct. Dkt. 197. The motion is denied in all other

respects as unnecessary. As explained in our May 7, 2019 order, the district court

record is before this court on appeal. Fed. R. App. P. 10(a); Ninth Cir. R. 10-2(b).

      Plaintiff-Appellee’s Request to Strike and Impose Sanctions (Dkt. 93) is

DENIED.




      *
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.

                                            2
